



Exhibit 10.46


FIRST Amendment to Employment Agreement




This First Amendment (“Amendment”) to the March 18, 2013 Employment Agreement,
effective March 18, 2013 (“Employment Agreement”), between Michelle Bryan (the
“Executive”) and Intelsat Corporation is entered into by the undersigned parties
and is effective as of April 18, 2013.


1.The second sentence of Section 4(d)(i) of the Employment Agreement is amended
to read as follows:
In the event of such termination or any termination of employment due to the
Company’s nonrenewal pursuant to Section 1, in addition to the Accrued
Compensation and Prior Year Bonus (which shall be based on actual performance
results and paid on the date bonuses for the applicable prior year are paid to
other senior executives of the Company), the Executive shall be entitled to
receive severance pay in an aggregate amount equal to one and one-half (1.5)
times the sum of (A) the Executive’s Base Salary plus (B) the Executive’s target
Annual Bonus for the fiscal year in which such termination occurs (the
“Severance Amount”), payable in a lump sum on the next regular payday that is at
least 14 days following the Executive’s delivery of an effective, irrevocable
release of claims pursuant to Section 4(d)(ii).
    2.    As amended and modified by this Amendment, the Employment Agreement
shall remain in full force and effect.
3.    If there is any conflict between the terms of the Employment Agreement and
this Amendment, the terms of this Amendment shall prevail.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of April
18, 2013.


INTELSAT S.A.




By: /s/ David McGlade
David McGlade
Chairman and Chief Executive Officer



INTELSAT INVESTMENTS S.A.




By: /s/ David McGlade
David McGlade
Chairman and Chief Executive Officer




INTELSAT MANAGEMENT LLC




By: /s/ David McGlade
David McGlade
Chairman and Chief Executive Officer




THE EXECUTIVE




/s/ Michelle Bryan
Michelle Bryan
 





